 In the Matter of HouDiE; ENGINEERING CORPORATIONandINTERNATIONALUNION, U. A. W: C. I. 0., LOCAL 850Case No. R-3059.Decided October 31, 1941Jurisdiction:airplane and auto parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; contract withcompeting union which has only 3 months to run, and is not urged as a bar,heldno bar to ; employees "transferred" to another subsidiary of parent companyengaged solely on defense contracts, and who might not be reemployed if theirpresent employment should cease,heldnot eligible to vote ; election necessary.Unit Appropriate for Collective.Bargaining:all production and maintenanceemployees, agreement as to ; watchmen included because of established bar-gaining practice, notwithstanding desire of Company and competing union toexclude them ; office and supervisory employees, confidential clerks, and em-ployees in time-study, drafting, and engineering departments excluded, agree-ment as to.Beaumont, Smith d Harris,of Detroit, Mich., byMr. Melville C.Mason,for the Company.Williams cfi Alexander,of Buffalo, N. Y., byMr. John G. Alexander,for the Association.Mr. Frank F. Snyder,of Buffalo, N. Y., for the C. I. O.Mr. William H. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 20, 1941, International Union, U. A. W.-C. I. 0., Local850, herein called the U. A. W., filed with the Regional Director forthe Third Region (Buffalo, New York) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Houde Engineering Corporation, Buffalo, New York,herein.called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section .9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Septem-ber 15, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,36 N. L. R. B., No. 122.587 588DECISIONS OF NATIONAL LABOR RELATIONS -BOARDSection 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 16, 1941, the Regional Director issued :a notice ofhearing, and on September 19, a notice postponing. the hearing, copiesof which were duly served upon the Company, the U. A. W., andHoude Welfare & Athletic Association, herein called the Association,a labor organization claiming to represent employees directly affectedby this investigation.Pursuant to notice, a hearing was held onSeptember 26, 1941, at Buffalo, New York, before Edward D. Flaherty,the Trial Examiner duly designated by the Chief Trial Examiner.The Company and the Association were represented by counsel andthe U. A. W. by its International representative; all participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing, the Trial Ex-aminer made rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHoude Engineering Corporation is a New York corporation engagedin the manufacture of airplane and automobile parts in Buffalo, NewYork.During the period from August 1, 1940,.to July 31, 1941, theCompany used' raw materials valued in, excess of $1,000,000, morethan 20 per cent of which was shipped to the Company from pointsoutside the State of New York. During the same period, the Com-pany'manufactured and sold in excess of $3,000,000 worth of airplaneand automobile parts, of which more than 50 per cent was shipped topoints outside the State of New York.The Company admits thatit is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, Local850, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Houde Welfare & Athletic Association is an unaffiliated labororganization admitting to membership employees of the Company. i-HOUDE: ENGINEERING CORPORATION.589.IH.. THE QUESTION CONCERNING REPRESENTATIONOn June 23, 1941, and at various times thereafter, the U. A. W.requested the Company to arrange a meeting in order to discuss "thematter of representing your employees as sole collective bargainingagency."The Company refused unless the U. A. W. established thatit represented a majority in an appropriate unit and advised theU. A. W. to file with the Board a petition for an investigation andcertification of representatives.On February 18; 1941, the Company entered into a contract withthe Association upon proof that the Association represented a-majorityof its employees.'This contract, by its terms, will expire on January31, 1942.The Company and, the Association do not urge that thecontract should preclude a present determination of representatives,but request that the contract should be permitted to run until itstermination date.We have repeatedly held that contracts similarto the contract between the Company and the Association constitute abar to a determination of representatives during the first year of theirexistence.2But since the contract will expire in 3 months, and inview of the fact that all parties desire an election at the present time,we see no reason to defer the determination of representatives.How-ever, any certification of representatives which we may issue as a result.of the election, shall be for the purpose of designating a representativeto negotiate a new contract to succeed the contract now in effect.A statement by the Regional Direction 3 introduced in evidence showsthat the U. A. W. represents a substantial number of employees in theunit hereinafter found appropriate.We find that a question has arisen concerning the representation ofemployees of the Company.1 The Association presented evidence to the Company that it represented a substantialmajority of all employees excluding supervisory workers, time-study operators, confidentialclerks,engineering employees;and salaried workers whose employment,promotion,or lay-offwas based on the management's evaluation of individual skill and ability.Except for thewatchmen, described below, this is identical with the unit alleged by the U. A. W. to beappropriate.2Cf.Matter of Coney Island, IncorporatedandBuilding Service Employees InternationalUnion, Local No. 158-A,36 N. L. R. B., No., 6;Matter of American Hair & Felt CompanyandJute, Hair & Felt Workers Local #163 (United Furniture Workers of America, C. 1. 0.),15 N. L. R. B. 572;Matter of National Sugar Refining Company ofNewJersey, L. I. CityRefineryandLocal 1476, Sugar Refinery Workers, International Longshoremen'sAssociation,10 N. L. It. B. 1410.3The Regional Director's statement shows that the U. A. W. presented to him 843 appli-cation cards, practically all of which are dated 1941.There are 1931 employees in theunit alleged by the U. A. W. to be appropriate.The Regional Director stated that thechecked the cards against approximately one-third of the Company's pay roll and thatout of 725 names on the Company's pay roll, the U. A. W. bad submitted 367 applicationcards which bore apparently genuine signatures of persons within the group checked. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCO-AIMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. TIIE APPROPRIATE UNITThe Company, the Association, and the U. A. W. agree that theappropriate unit should include all production and maintenance work-ers, excluding office and supervisory employees, confidential clerks 4 andemployees in the time-study, drafting, and engineering departments.In addition, the Association desires to include watchmen while theCompany and the U. A. W. contend that they should be excluded.There are 22 watchmen consisting mostly of elderly or disabled menformerly employed by the Company in other positions.They areincluded in the present contract between the Company, and the Asso-ciation and have been included, in previous contracts with the Associa-tion over a period of 8 years. In the light of this established bargain-ing practice, we shall include the watchmen in the appropriate unit.We find that all production and maintenance employees, includingwatchmen, but excluding office and supervisory employees, confidentialclerks, and employees in the time-study, drafting, and engineering de-partments, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining.and"otherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Association contends that 200 employees who were "transferred"to the Buffalo Arms Corporation, Buffalo, New York, on July 1, 1041,should be permitted to vote in the election.The Company and theU. A. W. contend that the men are no longer employees of the Com-pany.The Buffalo Arms Corporation and the Company are bothsubsidiaries of Houdaille Hershey Corporation.The current Com-pany-Association contract provides that "employees of Houde En-4The parties desire the inclusion of production clerks but not clerks attached to thefront office or in any other manner engaged'in confidential clericalwork.Only productionclerks are covered by the existingcontract. HOUDE ENGINEERING CORPORATION591gineering Corporation who accept transfer to Buffalo Arms Corpora-tion will be protected as to seniority, so far as Houde EngineeringCorporation is concerned."Ralph Peo, general manager of both cor-porations, testified that Buffalo Arms Corporation is engaged solelyin defense contract work and that if this corporation ceases operationsat some future date, the Company will endeavor to give employmentto as many of the 200 transferees as is possible at that time. 'Peo as-serted that the men were not considered to be on leave of absence aschanging conditions may make it impossible to reemploy them if theirpresent employment at Buffalo Arms Corporation ceases.Under thecircumstances, we do not believe that these 200 employees have a suffi-cient interest in the selection of a bargaining representative at thepresent time to entitle them to vote in the election.Accordingly weshall direct that those eligible to vote in the election shall be the em-ployees in the appropriate unit who were employed by the Companyduring.the pay-roll period immediately preceding the date of theDirection of Election herein, subject to such limitations and additionsas are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Houde Engineering Corporation, Buffalo,New York, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees, including watchmen,but excluding office and supervisory employees, confidential clerks, andemployees in the time-study, drafting, and engineering departments,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy'virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and Article III, Section 8, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Houde Engineering Corporation, Buffalo, New York, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election, X92DECISIONS OF' NATIONAL LABOR RELATIONS BOARDunder the direction and supervision of the Regional Director for theThird Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany employed during the pay-roll period immediately precedingthe date of this Direction of Election, including watchmen and em-ployees who did not work during such pay-roll period because they wereill or on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding office and super-visory employees, confidential clerks, and employees in the time-study,drafting, and engineering departments, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by International Union, United Automobile Workersof America, C. I. 0., Local 850, or by Houde Welfare & Athletic Asso-ciation, or by neither, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.